Citation Nr: 0637273	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  99-07 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:  Joseph R. Moore, Attornet at Law


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1964 to 
August 1968.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1998 RO decision that 
denied the veteran's petition to reopen his previously denied 
claim of service connection for PTSD.  

In May 2005 the Board issued a decision that reopened the 
claim and remanded the matter back to the RO, via the Appeals 
Management Center (AMC), for further development.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  While the veteran has some symptoms consistent with PTSD, 
the veteran is not shown to have a diagnosis of PTSD .  



CONCLUSION OF LAW

The veteran does not have a disability manifested by PTSD due 
to disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304(f) (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

The July 1998 rating decision on appeal was issued prior to 
the enactment of VCAA.  In May 2003, during the pendancy of 
the appeal, the RO sent the veteran a notice letter advising 
him that to entitlement to service-connected compensation 
benefits for PTSD, the evidence must show credible supporting 
evidence tat the claimed in-service stressor occurred, a 
current physical or mental disability, and medical evidence 
of a link between the current symptoms and an in-service 
stressor. 

The veteran was afforded time to respond before the RO issued 
the December 2003 Supplemental Statement of the Case (SSOC).  

The Board accordingly finds that he has received sufficient 
notice of the information and evidence needed to support his 
claim and has been afforded ample opportunity to submit such 
information and evidence.  

In June 2005, the AMC sent the veteran a letter that 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained 
that the claimant, and what evidence, if any, will be 
obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  

The June 2005 letter advised the veteran that VA was 
responsible for getting relevant records from any Federal 
agency (including military, VA, and Social Security records) 
and that VA would make reasonable efforts to obtain records 
from non-Federal entities (including private hospitals, state 
and local governments, and employers) if provided appropriate 
authorization to do so.  

The June 2005 letter listed the evidence newly received by VA 
and asked the veteran to provide the necessary contact 
information and authorization for VA to contact any other 
entities having pertinent evidence for inclusion in the 
record.  The letter specifically asked the veteran, "Please 
provide us with any evidence or information you may have 
pertaining to your claim."  

After the AMC sent the veteran the June 2005 notice letter, 
which completed VA's requirements under VCAA and cured any 
defects in previous letters, the veteran had an opportunity 
to respond prior to the issue of the December 2005 SSOC.  

In February 2006 the RO sent a letter to the veteran advising 
him that the file was being forwarded to the Board for 
appellate review, but that he could still submit evidence for 
inclusion into the record.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
meeting the VCAA's notice requirements were provided to the 
veteran after the rating action on appeal.  This is logical, 
since the rating decision was issued before the VCAA was 
enacted.  However, the Board finds that the lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and he was 
afforded an opportunity to submit such information and/or 
evidence.  

Neither the veteran nor his representative has informed VA of 
the existence of any evidence-in addition to that noted 
below-that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the first Dingess element (veteran status) is 
not at issue, and as noted above the May 2003 letter advised 
the veteran of the second and third Dingess elements 
(existence of a disability and connection between the 
veteran's service and that disability).  

In regard to fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability), 
it does not appear that the RO advised the veteran of these 
elements, but the Board finds that the omission is harmless.  

The Board's decision below denies service connection for the 
claimed disability, so no degree of disability or effective 
date will be assigned.  There is accordingly no possibility 
of prejudice to the veteran under the notice requirements of 
Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical and personnel records, and 
post-service VA medical records and Social Security 
Administration (SSA) disability records, have been associated 
with the claims file.  

Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having records that 
should be obtained before the claim is adjudicated.  

The veteran has been advised of his entitlement to testify in 
hearing before the RO and/or before the Board, but has not 
indicated a desire for such a hearing.  

The Board notes that the veteran testified before the Board 
in February 1982 in conjunction with a previously denied 
claim for service connection for PTSD; the transcript of that 
testimony is still of record, and the Board has considered 
that testimony in adjudicating the issue on appeal.  

The service representative asserts that the veteran should be 
afforded a new VA examination.  However, the Board finds that 
the veteran has received appropriate VA medical examination 
in conjunction with his claim.  As detailed, the veteran has 
been afforded numerous VA examinations since 1981, none of 
which diagnosed PTSD.  

Further, the veteran has not presented a prima facie case for 
service connection (diagnosis of PTSD and at least one 
verified in-service stressor), and medical examination at 
this point would accordingly be premature.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for service 
connection for PTSD.  



II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f).  

In this case, the evidence does not show that the veteran has 
been competently diagnosed with PTSD, although he has 
exhibited some symptoms consistent with PTSD.  

A VA psychology consultation in March 1981 shows a 
psychodiagnostic impression of paranoid schizophrenia with 
severe depression, although the examining psychologist stated 
that the possibility of an additional diagnosis of chronic 
PTSD could not be ruled out.  

The veteran had a VA compensation and pension (C&P) 
examination in July 1981 in which he asserted having PTSD.  
However, the examining physician diagnosed (1) current 
anxiety, (2) depressive psychosis, (3) panic disorder, and 
(4) aggressive personality.  The examiner stated that there 
was insufficient evidence to diagnose PTSD.  

The file contains a VA mental health treatment plan for the 
period 1997-1998 in which the provisional diagnosis was (1) 
major depression; (2) rule out PTSD with anxiety and 
depression, (3) alcohol and marijuana abuse, and (4) mixed 
personality disorder.  

The veteran underwent a VA psychiatric (PTSD) examination in 
May 1998.  The examining psychiatrist diagnosed major 
depressive disorder with psychosis and stated that, in his 
opinion, the specific criteria for diagnosis of PTSD were not 
met.  

A May 1998 VA treatment note includes a nurse's impression of 
PTSD.  The same nurse carried the impression of PTSD forward 
in her subsequent treatment notes through August 2003.  
 
The veteran had a VA psychiatric examination in July 1999 in 
which the examining psychiatrist diagnosed (1) major 
depressive disorder with psychosis and (2) schizoid 
personality disorder.  

VA treatment records include a February 2000 physician's note 
diagnosing (1) dysthymic disorder and (2) rule out PTSD.  
However, in June 2000 the same physician diagnosed major 
depression with partial improvement.  

The veteran's SSA disability file includes a June 2001 
medical examination report in which the examining physician 
diagnosed (1) affective disorders and (2) personality 
disorders.  

A subsequent disability evaluation by a different physician 
in November 2001 reported a diagnosis of (1) bipolar disorder 
with mixed states and (2) severe personality disorder with 
schizotypal and paranoid features.  

The veteran's SSA disability file includes a December 2001 
psychiatric consultation note in which the consulting 
psychiatrist stated an opinion that the VA diagnosis of major 
depression was preferable to the alternative diagnoses of 
bipolar disorder and personality disorder.  The consulting 
psychiatrist also stated that there was no evidence for a 
diagnosis of PTSD.  

In April 2002, a VA psychiatrist executed a statement that 
the veteran was industrially impaired due to major depressive 
disorder.  
 
The veteran had a VA psychiatric examination in August 2003 
in which the examining psychiatrist diagnosed (1) major 
depression, (2) alcohol abuse, and (3) cannabis abuse.  

As noted, the veteran has had numerous examinations during 
the period 1981 through 2003, none of which resulted in a 
physician's diagnosis of PTSD.  Indeed, the only indication 
of PTSD is an impression (not diagnosis) of PTSD entered by 
one VA nurse (not physician); that "impression" is 
contradicted by numerous diagnoses by VA and non-VA 
psychiatrists and psychologists.  

Based on this analysis, the Board finds that the veteran has 
not been competently diagnosed as having PTSD due to any 
event or incident of his period of active service.  

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1131.  Thus, where, as here, the persuasive 
medical evidence does not establish a current disability upon 
which to predicate a grant of service connection, there can 
be no valid claim for service connection.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

In addition to the medical evidence addressed hereinabove, 
the Board has considered the assertions in connection with 
the claim on appeal.  This evidence includes his February 
1982 testimony before the Board, and his correspondence to VA 
in which he detailed his alleged in-service stressors.  

As a layperson, the appellant is competent to testify in 
regard to the onset and continuity of symptomatology.  See 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. 
Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 
Vet. App. 466 (1991).  However, this case turns on a medical 
matter-specifically, the existence of the current claimed 
disability-and, as a layperson without the appropriate 
medical training and expertise, the appellant simply is not 
competent to render a probative (persuasive) opinion such a 
matter.  See Bostain v. West, 11 Vet. App; 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App.492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman 
is generally not capable of opining, however sincerely, on 
matters requiring medical knowledge).  Hence, his account of 
stressful events during military service is of no probative 
value toward establishing the existence of the claimed 
disability.  

Under these circumstances, the claim for service connection 
for PTSD must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  



ORDER

Service connection for PTSD is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


